Name: Decision No 8/91 of the EEC-Andorra Joint Committee of 31 December 1991 amending the amounts expressed in ecus referred to in Article 2 of the Appendix concerning the definition of 'originating products' and methods of administrative cooperation
 Type: Decision
 Subject Matter: European construction;  Europe;  international trade
 Date Published: 1992-02-19

 Avis juridique important|21992D0219(02)Decision No 8/91 of the EEC-Andorra Joint Committee of 31 December 1991 amending the amounts expressed in ecus referred to in Article 2 of the Appendix concerning the definition of 'originating products' and methods of administrative cooperation Official Journal L 043 , 19/02/1992 P. 0035 - 0035 Finnish special edition: Chapter 3 Volume 41 P. 0009 Swedish special edition: Chapter 3 Volume 41 P. 0009 DECISION No 8/91 OF THE EEC-ANDORRA JOINT COMMITTEE of 31 December 1991 amending the amounts expressed in ecus referred to in Article 2 of the Appendix concerning the definition of 'originating products` and methods of administrative cooperation (92/117/EEC) THE JOINT COMMITTEE, Having regard to the Agreement in the form of an exchange of letters between the European Economic Community and the Principality of Andorra, and in particular Article 17 (8) thereof, Whereas to take account of currency movements it is necessary to amend the amounts expressed in ecus referred to in Article 2 of the Appendix concerning the definition of 'originating products` and methods of administrative cooperation, HAS DECIDED AS FOLLOWS: Article 1 The Appendix concerning the definition of 'originating products` and methods of administrative cooperation is amended as follows: 1. In paragraph 1 (b) of Article 2, 'ECU 2 820` is replaced by 'ECU 3 000`; 2. In paragraph 2 (a) of Article 2, 'ECU 200` is replaced by 'ECU 215`; 3. In paragraph 2 (b) of Article 2, 'ECU 565` is replaced by 'ECU 600`. Article 2 This Decision shall apply with effect from 1 July 1991. Done at Andorra-la-Vella, 31 December 1991. For the Joint Committee JAUME BARTUMEU CASSANY The Chairman